Exhibit 10.21

DFC GLOBAL CORP.

RESTRICTED STOCK UNIT AWARD AGREEMENT

Recitals

A. The Company has implemented the Plan for the purpose of providing eligible
persons in the Company’s service with the opportunity to participate in one or
more equity incentive compensation programs designed to encourage them to
continue their service relationship with the Company.

B. The Plan permits the award of Restricted Stock Units with respect to shares
of Common Stock.

C. To compensate the Grantee for his or her service to the Company and to
further align the Grantee’s personal financial interests with those of the
Company’s stockholders, the Company wishes to award the Grantee a number of
restricted stock units, on the terms and conditions contained in the Plan and
this Agreement.

D. All capitalized terms used but not otherwise defined in this Agreement shall
have the respective meanings assigned to them in the attached Appendix.

Agreement

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to the Grantee the
number of Award Units specified in the Grant Terms. Each Award Unit which vests
in accordance with the Vesting Schedule shall entitle the Grantee to receive one
Share of Common Stock on the specified issuance date. The applicable Vesting
Schedule for those Award Units shall be as specified in the Grant Terms. The
date on which Shares shall become issuable to the Grantee upon the vesting of
such Award Units, and the remaining terms and conditions governing the award of
the Award Units shall be as set forth in this Agreement.

2. Issuance Dates. The Shares subject to the Award Units that vest in accordance
with the Vesting Schedule will be issued immediately on the vesting date, or as
soon as practicable thereafter, but in no event later than the later of (i) the
close of the calendar year in which the Shares vest, or (ii) the fifteenth day
of the third calendar month following such vesting date. In no event, however,
will any Shares actually be issued to the Grantee unless and until the
applicable Withholding Taxes are collected from the Grantee. The procedures
pursuant to which the applicable Withholding Taxes are to be collected are set
forth in Paragraph 7 of this Agreement. The settlement of all Award Units which
vest under this Agreement shall be made solely in shares of Common Stock. In no
event, however, shall any fractional shares of Common Stock be issued upon the
vesting of Award Units. Accordingly, the total number of Shares to be issued
upon vesting of Award Units pursuant to this Agreement shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.

 

Restricted Stock Unit Award Agreement — Employees (January 2012)



--------------------------------------------------------------------------------

3. Limited Transferability. Prior to actual receipt of the Shares which are
issuable upon the vesting of Award Units hereunder, the Grantee may not transfer
any interest in the Award Units or the underlying Shares. Any Shares which are
subject to Award Units which vest hereunder but which otherwise remain unissued
at the time of the Grantee’s death may be transferred pursuant to the provisions
of the Grantee’s will or the laws of inheritance.

4. Cessation of Service. Should the Grantee cease Continuous Status as an
Employee, Director or Consultant for any reason prior to vesting in one or more
Award Units subject to this Agreement, then the Agreement will be immediately
cancelled with respect to those unvested Award Units, and the number of Award
Units subject to this Agreement will be reduced accordingly. The Grantee shall
thereupon cease to have any right or entitlement to receive any Shares issuable
pursuant to those cancelled Award Units.

5. Stockholder Rights. The holder of the Award Units awarded hereby shall not
have any stockholder rights, including voting or dividend rights, with respect
to the Shares subject to the Award Units and this Agreement until the Grantee
becomes the record holder of those Shares following their actual issuance upon
the Company’s collection of the applicable Withholding Taxes.

6. Adjustment in Shares. If any change is made to the Common Stock through
recapitalization, reclassification, stock combination, stock dividend, stock
split, reverse stock split, spin off (resulting in a substantial reduction in
the value of the Common Stock), extraordinary corporate distribution or other
similar transaction, an equitable adjustment shall be made to the total number
and/or class of securities issuable pursuant to this Agreement by the
Administrator, whose determination will be final, binding and conclusive.

7. Collection of Withholding Taxes. Until such time as the Company provides the
Grantee with written or electronic notice to the contrary, the Company shall
collect the Withholding Taxes required to be withheld with respect to the
issuance of the Shares subject to vested Award Units hereunder through an
automatic share withholding procedure pursuant to which the Company will
withhold, at the time of such issuance, a portion of the Shares with a Fair
Market Value (measured as of the issuance date) equal to the amount of those
taxes (the “Share Withholding Method”); provided, however, that the amount of
any Shares so withheld shall not exceed the minimum statutory amount required to
be withheld by the Company. Notwithstanding the foregoing, the Administrator
may, at its sole discretion, require that such Withholding Taxes be paid through
one of the following methods selected by the Administrator in lieu of the Share
Withholding Method:

(a) the Grantee’s delivery of his or her separate check payable to the Company
in the amount of such taxes; or

(b) the use of the proceeds from a next-day sale of the Shares issued to the
Grantee, provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of Common Stock, (ii) the Grantee makes an
irrevocable commitment, on or before the issue date for those Shares, to effect
such sale of the Shares, and (iii) the transaction is not otherwise deemed to
constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

 

2



--------------------------------------------------------------------------------

8. Compliance with Laws and Regulations.

(a) The issuance of Shares of Common Stock pursuant to the Award Units and this
Agreement shall be subject to compliance by the Company and Grantee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Stock may be listed for
trading at the time of such issuance.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Shares pursuant to the Award Units and this Agreement shall relieve the
Company of any liability with respect to the non-issuance of such Shares as to
which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.

9. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Grantee shall be in writing and addressed to Grantee at the address
indicated in the Grant Terms, or to such other address as the Grantee shall
indicate in writing to the Company from time to time. All notices shall be
deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of this Agreement and the Award Units
designated by the Grantee.

11. Construction. This Agreement and the award of the Award Units evidenced
hereby are made and granted pursuant to the Plan and are in all respects limited
by and subject to the terms of the Plan. All decisions of the Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Agreement
and/or the Award Units or Shares issuable upon the vesting of the Award Units.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

13. Acknowledgements. By Grantee’s execution of this Agreement, Grantee
acknowledges and agrees that:

(a) the award of Award Units granted hereby is subject to and in accordance with
the terms of the Plan and this Agreement;

 

3



--------------------------------------------------------------------------------

(b) a copy of the official prospectus for the Plan was made available to the
Grantee prior to the execution of this Agreement; and

(c) nothing in this Agreement or in the Plan shall confer upon Grantee any right
to continue in Continuous Status as an Employee, Director or Consultant for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Grantee), or of Grantee, which rights are hereby expressly reserved by each, to
terminate Grantee’s Continuous Status as an Employee, Director or Consultant at
any time for any reason, with or without cause.

 

4



--------------------------------------------------------------------------------

Exhibit 10.21

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Administrator shall mean either the Board or a committee of the Board acting
in its capacity as administrator of the Plan.

B. Agreement shall mean this Restricted Stock Unit Award Agreement, together
with the Grant Terms.

C. Award Units shall mean the number of Restricted Stock Units issued to Grantee
pursuant to the Agreement as set forth in the Grant Terms (which is identified
as the “Granted Amount” in the Grant Terms).

D. Board shall mean the Company’s Board of Directors.

E. Cause shall have the meaning set forth in Grantee’s employment or consulting
agreement with the Company (if any), or if not defined therein, shall mean
(i) acts or omissions by Grantee which constitute intentional material
misconduct or a knowing violation of a material policy of the Company or any of
its subsidiaries, (ii) Grantee personally receiving a benefit in money, property
or services from the Company or any of its subsidiaries or from another person
dealing with the Company or any of its subsidiaries, in material violation of
applicable law or Company policy, (iii) an act of fraud, conversion,
misappropriation, or embezzlement by Grantee or his conviction of, or entering a
guilty plea or plea of no contest with respect to, a felony, or the equivalent
thereof (other than DUI), or (iv) any material misuse or improper disclosure of
confidential or proprietary information of the Company.

F. Common Stock shall mean shares of the Company’s common stock.

G. Company shall mean DFC Global Corp., a Delaware corporation.

H. Consultant shall mean any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render bona fide services and who is
compensated for such services, provided that the term “Consultant” does not
include any person who provides services in connection with the offer or sale of
securities in a capital-raising transaction, or who directly or indirectly
promotes or maintains a market for the securities of the Company.

I. Continuous Status as an Employee, Director or Consultant shall mean Grantee’s
performance of services for the Company (or any Parent or Subsidiary, whether
now existing or subsequently established) in the capacity of an Employee,
Director or a Consultant. However, Grantee shall be deemed to cease Continuous
Status as an Employee, Director or Consultant immediately upon the occurrence of
either of the following events: (i) Grantee no longer performs services in any
of the foregoing capacities for the Company or any Parent or Subsidiary or
(ii) the entity for which Grantee is performing such services ceases to remain a
Parent or Subsidiary of the Company, even though Grantee may subsequently
continue to perform services for that entity. Continuous Status as an Employee,
Director or Consultant shall

 

5



--------------------------------------------------------------------------------

not be deemed to cease during a period of military leave, sick leave or other
personal leave approved by the Company. However, except to the extent otherwise
required by law or expressly authorized by the Administrator or by the Company’s
written policy on leaves of absence, no service credit shall be given for
vesting purposes for any period Grantee is on a leave of absence.

J. Director shall mean a non-employee member of the Board or the board of
directors of any Parent or Subsidiary.

K. Employee shall mean any person employed as a common law employee of the
Company (or any Parent or Subsidiary).

L. Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock as quoted at the close of
regular hours trading (i.e., before after-hours trading beings) on the date in
question on the stock exchange or national market system on which the Common
Stock is listed (or the system or exchange with the greatest volume of trading
in Common Stock), as such price is reported in the Wall Street Journal or any
other source the Administrator considers reliable.

M. Grant Date shall mean the “Grant Date” of the Restricted Stock Units as
specified in the Grant Terms.

N. Grant Terms shall mean the basic terms of the Award Units subject to this
Agreement presented and agreed to by Grantee at the time of the execution of
this Agreement by Grantee.

O. Grantee shall mean the person specified in the Grant Terms to whom the Award
Units are granted.

P. Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

Q. Plan shall mean the Company’s 2007 Equity Incentive Plan, as amended from
time to time.

R. Restricted Stock Unit shall mean the right to receive one Share pursuant to
this Agreement upon satisfaction of the vesting requirements to which that right
is subject.

S. Shares shall mean the shares of Common Stock subject to issuance upon the
vesting of Award Units in accordance with the terms and conditions of the
Agreement and the Plan.

T. Subsidiary shall mean (i) any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other

 

6



--------------------------------------------------------------------------------

than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain or (ii) a limited liability company which would be a “Subsidiary”
under preceding clause (i) if it were a corporation.

U. Vesting Schedule shall mean the “Vesting Schedule” set forth in the Grant
Terms pursuant to which Award Units shall vest and Shares shall become issuable
in one or more installments over the Grantee’s period of Continuous Status as an
Employee, Director or Consultant.

V. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Company in connection with the issuance of Shares upon the
vesting of Award Units.

 

7